274 So. 2d 368 (1973)
In re Jessie James MURRAY
v.
STATE of Alabama.
Ex parte Jessie James Murray.
SC 253.
Supreme Court of Alabama.
March 8, 1973.
Russell, Raymon & Russell, Tuskegee, for petitioner.
BLOODWORTH, Justice.
Petition of Jessie James Murray for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Murray v. State, 49 Ala.App. 590, 274 So. 2d 365.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD, MADDOX, McCALL, FAULKNER and JONES, JJ., concur.
COLEMAN, J., dissents.